 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Jimmy Carter Kim

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:20-cr-00331-RFB-VCF

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           SENTENCING HEARING
13          v.
                                                           (Third Request)
14   JIMMY CARTER KIM,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Elham Roohani, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Rebecca Levy, Assistant Federal Public Defender, counsel for Jimmy Kim, that the Sentencing
21   Hearing currently scheduled on June 3, 2021 at 9:00 am, be vacated and continued to a date and
22   time convenient to the Court, but sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for the defendant needs additional time to investigate and gather
25   information for Mr. Kim, which is relevant to the sentencing disposition of this case.
26
 1   Additionally, Mr. Kim has some issues with regards to restitution in his state case that need
 2   resolution prior to him being placed in the Bureau of Prisons.
 3           2.     Defendant is incarcerated and does not object to a continuance.
 4           3.     Both parties agree to the continuance.
 5           4.     Additionally, denial of this request for continuance could result in a miscarriage
 6   of justice.
 7           This is the third request for continuance filed herein.
 8           DATED this 1st day of June 2021.
 9
10    RENE L. VALLADARES                               CHRISTOPHER CHIOU
      Federal Public Defender                          Acting United States Attorney
11
12        /s/ Rebecca Levy                                /s/ Elham Roohani
      By_____________________________                  By_____________________________
13    REBECCA LEVY                                     ELHAM ROOHANI
      Assistant Federal Public Defender                Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:20-cr-00331-RFB-VCF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JIMMY CARTER KIM,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing:

11   IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on June

12                                                                  July _______________
     3, 2021 at the hour of 9:00 a.m., be vacated and continued to _____ 8, 2021         at the

13   hour of 2:00 p.m.

14                     2nd day of June 2021.
            DATED this ____

15
16
                                                RICHARD F. BOULWARE, II
17
                                                UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                   3
